Title: From George Washington to Thomas Law, 25 December 1797
From: Washington, George
To: Law, Thomas

 

Dear Sir,
Mount Vernon 25th Decr 1797.

Your letter of the 22d instt came to hand last night. The Pointer shall be taken care of at this place until you may find it convenient to send for him; for he certainly would not long remain with Mr Atkinson if sent thither, and if he should not return here again, it is more than probable he would be carried off by some Waggoner or Waterman from Alexandria and be lost to you.
It is very pleasing to hear that the State of Maryland continues disposed to extend its fostering hand to the important objects on this River. Much is it to be wished, that the example would (as it ought to do) shed its influence on the Legislature of this Commonwealth—now in Session.
The letter from Marquis Cornwallis to the Revd Mr Law is returned, and in assorting some of my papers during the last cold spell, I came across some other enclosures of yours to me; one of which from Mr Barry (containing other matter than the introduction of two Spanish Gentlemen to you) is also returned. To stand high in the estimation of so respectable a character as Lord Cornwallis, is a circumstance which must be as pleasing as it is honourable to you.
It gave us much pleasure to hear that Mrs Law, yourself and the child were all well, and that the latter begins, so soon, to learn the use of her feet. We, remain in Statu quo, and all unite in offering you, & yours, the compliments of the season; and the return of many, many more, and happy ones. With very great esteem & regard I remain Dear Sir Your Obedt & Affectionate Humble Servant

Go: Washington

